Sheldon, J.
In our opinion this case should have been submitted to the jury.
The platform over which the plaintiff was called to go to and fro in doing his work was not only slippery from glue which apparently had been spilled upon it, but the risk of tripping and falling thereon was increased by the fact that there was a hole in the platform where there was a broken cleat or a piece was broken out. This platform was in separate pieces, each composed of long cleats nailed about an inch apart from each other. These pieces were taken up every night, and put down sometimes in interchanged order and reversed positions, as might happen; so that this hole, on different days, was in different places upon the floor of the room. There also was evidence that this floor and the platform upon it wepe somewhat dark, so that the hole was not readily to be seen; and the plaintiff testified that he never had seen it and did not know of its existence, and that at the time he was hurt he could not have seen it because it was dark on the platform. He was a boy thirteen years old, had been working in this room about three weeks, and had had no previous experience of the kind.
Under these circumstances, we cannot say that this hole, in a slippery platform, which the jury might have found to be hidden from view by the prevailing darkness, in view of the manifest danger of tripping in passing hurriedly over it and the dangerous character of the machinery on the tables between which it lay, was so obvious that a young and inexperienced boy must be taken to have assumed the risk of injury from its existence, or that the master ought not to have seen that he ought to be warned of that risk and of the need of guarding against it. And under the circumstances the jury might have found that the plaintiff was exercising as much care as could reasonably be expected from one of his years. Hodde v. Attleborough Manuf. Co. 193 Mass. 237. Lynch v. Lynn Box Co. 194 Mass. 307.
The plaintiff did not push his hand, or voluntarily place it where it would be drawn between crushing teeth or cutting *118knives, as in Harrington v. Union Cotton Manuf. Co. 182 Mass. 566, and Silvia v. Sagamore Manuf. Co. 177 Mass. 476; his injury was not due to an obvious condition of things existing at the time of hiring, which the defendant was under no duty to change for his protection, as in McCafferty v. Lewando's Dyeing Co. 194 Mass. 412, 414, and McLeod v. New York, New Haven, & Hartford Railroad, 191 Mass. 389; nor can it be said that the condition of this platform, with the hole varying in position and the sight of it obscured by darkness, was so obvious or well known to the plaintiff that there was no duty to warn him, as in Chisholm v. Donovan, 188 Mass. 378, and Stuart v. West End Street Railway, 163 Mass. 391, 393.

Exceptions sustained.